   Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 1 of 6 PageID #:758



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


United States of America                 )
                                         )
                                         )
      v.                                 ) No. 19 CR 548
                                         )
                                         )
                                         )
Chawan Lowe,                             )
                                         )
            Defendant.                   )
                                         )

                      Memorandum Opinion and Order

     On    March    12,    2020,    after    three     days    of   trial        and

deliberations, a jury convicted Chawan Lowe of unlawful possession

of a firearm in violation of 18 U.S.C. § 922(g)(1). Lowe moves for

an acquittal or a new trial on the grounds that the evidence was

insufficient to support his conviction and that putative trial

errors cast doubt on the jury’s verdict. The motion is denied for

the following reasons.

     The government’s evidence included video surveillance footage

showing an individual wearing a short-sleeved white t-shirt, blue

jeans, white sneakers, red briefs, a dark cap, and a black backpack

running down an alley in the 7800 block of South Sangamon Street

in Chicago and stopping to throw a firearm into a trash can in the

alley. The evidence also included the testimony of police officers

who responded to a report of shots fired in the 7800 block of South
   Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 2 of 6 PageID #:759



Sangamon    and   encountered      Lowe      in    the   area     moments   later.

Additionally, the jury saw footage from the offers’ body worn

cameras, which showed Lowe wearing a short-sleeved white t-shirt,

blue jeans, white sneakers, red briefs, a dark cap, and a black

backpack at the time of his encounter with police.

     The evidence also included the testimony of a ballistics

expert who concluded that bullets and casing recovered from the

scene of the reported shooting were fired by the firearm that was

recovered from the trash can. In addition, forensics experts

testified that neither the fingerprints nor the DNA samples taken

from the recovered firearm were suitable for comparison with

Lowe’s, and that the gunshot residue found on Lowe’s hand was

inconclusive.

     Lowe    seeks    acquittal     on       the   ground   the     evidence     was

insufficient even when viewed in the light most favorable to the

government. See United States v. Bloch, 718 F.3d 638, 641 (7th

Cir. 2013). He argues that the physical evidence—the fingerprint

sample, the DNA sample, and the gunshot residue—did not link him

to the weapon; that the jury “ignored the idea that it was possible

there were more th[a]n one person in the city of Chicago who were

wearing a white shirt and blue jeans,” Mot. at 3; and that the

government offered only a “grainy” video and failed to present a

friend, relative, or someone close to Lowe to testify that the



                                         2
    Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 3 of 6 PageID #:760



person observed throwing a firearm in the trash can was Lowe. Id.

None of these arguments has merit.1

        First, Lowe offers no authority to suggest that the government

must offer physical evidence linking Lowe to the weapon to sustain

its burden of proof, and indeed, it need not. See, e.g., United

States v. Bowman, 353 F.3d 546, 548 (7th Cir. 2003) (upholding

§ 922(g)(1)     conviction     based     on    witness   testimony    supporting

possession element, despite absence of “any physical evidence

linking Bowman to the gun”). Second, setting aside that the

similarities between Lowe’s clothing and backpack at the time of

his encounter with police and the clothing and backpack observed

on the subject discarding a weapon in the trash moments earlier go

well beyond a “white shirt and blue jeans,” his argument boils

down    to   speculation    about    the      weight   the   jury   gave   to     the

identification evidence and does not support acquittal. See United

States v. Arthur, 582 F.3d 713, 717 (7th Cir. 2009) (“we do not

reassess the weight of the evidence”). His third argument—that the

video     was   “grainy”    and   that     the    evidence    did   not    include

identification testimony by someone who knows him well—shares the


1 To convict Lowe on the charge of unlawfully possessing a firearm
as a felon, the government had to prove that Lowe: (1) possessed
a firearm, (2) that had traveled in or affected interstate
commerce, and (3) that he had the requisite felony convictions.
Bloch, 718 F.3d at 642. As Lowe stipulated to elements (2) and
(3), the only disputed issue for the jury was whether the evidence
established beyond a reasonable doubt that he possessed the weapon
recovered from the trash can.
                                         3
   Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 4 of 6 PageID #:761



infirmities of his first two. While the government could have asked

a friend or relative to identify Lowe as the person seen in the

surveillance, it had no obligation to do so and could rely on the

jury’s ability to observe the video and give that evidence the

probative weight it deemed appropriate.

     Lowe seeks a new trial on the ground that errors at trial had

a “reasonable possibility” of prejudicing the outcome. The errors

he claims are: 1) that I allowed evidence that a shooting occurred,

which he claims was improper under Rule 404(b) and 403; and 2)

that I failed adequately to probe the response of a juror who,

when polled to determine whether his individual verdict was guilty,

answered, “Yes. Barely.” Additionally, Lowe argues that the jury’s

verdict was prejudiced by cumulative errors, including that I

declined   to   appoint     him   more       than   one   attorney   and   ruled

erroneously on his pretrial motions and in-court objections.

     Evidence that a shooting occurred was probative of Lowe’s

possession of the weapon because it supported the government’s

timeline and interpretation of events when taken together with the

video footage and ballistics evidence. Moreover, the evidence was

limited in scope to avoid prejudice: the government introduced

evidence that officers responded to a call of shots fired; that

evidence technicians recovered bullets and shell casings near 7812

South Sangamon; and that the firearm recovered from the trash can

fired those bullets and shell casings. The government did not

                                         4
   Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 5 of 6 PageID #:762



introduce evidence that a person had been shot or other evidence

that could arguably have been prejudicial. Finally, I instructed

the jury that it could consider the evidence only for the purpose

of deciding whether Lowe possessed the firearm at issue and for no

other purpose. Jurors are presumed to follow instructions, United

States v. Flournoy, 842 F.3d 524, 528 (7th Cir. 2016), and Lowe

offers nothing to suggest that it did not do so in this case.

     Lowe’s second argument focuses on this portion of the trial

transcript:

           THE COURT: Jason Shanfield, does the verdict, as
           published, constitute your individual verdict
           in all respects?
           JUROR SHANFIELD: Yes. Barely.
           THE COURT: You said yes?
           JUROR SHANFIELD: Yes, ma’am.

     Tr. of 03/12/20 at 310. Lowe characterizes Juror Shanfield’s

response as reflecting “reluctance” and asserts that my follow-up

question had a coercive affect on his verdict. But the colloquy

above is nothing like those in which courts have determined that

a juror was coerced. See, e.g., United States v. Carraway, 108

F.3d 745, 750 (7th Cir. 1997) (during polling, juror “revealed

that she did not agree with the jury’s finding,” and the court

directed   the   jury    to   continue     deliberations     even    after       the

foreperson indicated that it could not reach a unanimous verdict

and that further deliberations would not be fruitful); Sincox v.

United States, 571 F.2d 876, 877 (5th Cir. 1978) (judge accepted


                                       5
   Case: 1:19-cr-00548 Document #: 90 Filed: 08/12/20 Page 6 of 6 PageID #:763



jury’s verdict of guilty despite polled juror’s response that he

found the defendant guilty “[w]ith reasonable doubt.”). Here, by

contrast, Juror Shanfield, who was a lawyer, did not indicate

disagreement with the verdict; he simply indicated that he found

the government’s evidence to be minimally sufficient to carry its

burden—a view that he reiterated upon questioning.

     The remainder of Lowe’s arguments are skeletal and offer no

reasoned legal or factual basis for granting a new trial.



                                           ENTER ORDER:


                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: August 12, 2020




                                       6
